DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/4/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 6/9/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 2 and 6-16 are canceled. Claims 1, 17-19, 21-22, 31 and 33-34 are amended.  Claims 1, 3-5, 17-25, 31, 33-34 and 42 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 112d

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 18 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is newly applied to address applicant’s claim amendments on 11/4/2021. 
Claims 18 and 33 depend on claim 1 which requires the topical administration of BOTH fluoxetine AND timolol. However, claims 18 and 33 describes “one or both” of fluoxetine and timolol to be administered in a subtherapeutic dose. Thus, claims 18 and 33 incorrectly expand on the limitations set forth in claim 1, since claim 18 or claim 33 allows for only one of fluoxetine or timolol to be administered. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicant’s claim amendments on 11/4/2021.


Statement on Claim Interpretation 
In order to further prosecution, the Examiner will interpret claims 18 and 33 as requiring the topical administration of BOTH fluoxetine and timolol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 17-25, 31, 33-34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Malinin et al. "Treatment with selective serotonin reuptake inhibitors for enhancing wound healing." Medical hypotheses 63.1 (2004): 103-109 (hereinafter Malinin, reference of record) in view of Adams et al. "The safety and efficacy of timolol treated mesenchymal stem cells in a scaffold on an in vivo diabetic wound model" (2015) (hereinafter Adams, reference of record). This rejection is repeated for the same reasons as set forth in the Official action mailed on 6/9/2021. A response to applicant’s traversal follows the reiterated rejection below.
Malinin describes therapies using serotonin reuptake inhibitors (SSRIs) to promote wound healing (Malinin, abstract). Malinin describes serotonin metabolism and mechanisms of action. In particular, Malinin describes how an increase in extracellular serotonin acts to promote fibroblast mitogenesis, adhesion and fibroblast growth factor-2 (FGF-2) induced tissue proliferation which all contribute to increased wound healing rates (Malinin, pg 105 column 1). Malinin provides express embodiments wherein the SSRI is fluoxetine (Malinin, throughout pg 106). Malinin describes topical administration routes at the site of the wound (Malinin, abstract and pg 105 column 2). Malinin describes experiments wherein “locally applied serotonin blockers were effective for healing acceleration of diabetic foot ulcer” (Malinin, pg 106). Malinin does not expressly describe the further topical administration of a beta adrenergic receptor antagonist (timolol), the further topical administration of mesenchymal stem cells (MSCs) described in claims 21-25 or the specific concentration ranges and wound healing rates described in claims 17 and 42, respectively. 
Adams describes treatment procedures for diabetic foot ulcers using topically administered timolol and/or preconditioned MSCs. Adams describes preconditioned MSCs which are exposed to low dose (2 µM) and high dose (7.9 µM) concentrations of timolol as well as MSCs which have been preconditioned in both normoxic (20-22% O2) and hypoxic (1% O2) culturing conditions prior to administration for at least 24 hrs (Adams, pg vi, 54 and 62). Adams describes using human bone marrow 
It would have been prima facie obvious to one of ordinary skill in the art to combine the topical administration of fluoxetine as described by Malinin with the topical administration of hypoxic/timolol preconditioned MSCs as described by Adams for improved wound healing. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Malinin and Adams are concerned with methods to improve wound re-epithelization and the proliferation of keratinocytes and fibroblasts. One would have been motivated to make this combination in order to improve wound healing rates, especially as it relates to treatment procedures for diabetic foot ulcers. One would have a reasonable expectation of success given the relative interchangeability of SSRIs and/or β-blockers in the topical administration routes described by both authors. Furthermore, the exact concentration of antidepressant described in claim 17 could have been determined through routine experimentation using standard laboratory techniques available at the time of filing. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by arguing that the combined use of fluoxetine and timolol in the claimed method results in surprisingly high levels of efficacy in would healing which is completely unexpected and simply cannot be gleaned from the cited references. Applicant references Fig 
This argument has been fully considered, but was not found persuasive. Although figure 10A from the specification shows an increase in re-epithelialization arising from the combined treatment of fluoxetine and timolol, this result would have been prima facie obvious to one of ordinary skill in the art in view of Malinin and Adams. Firstly, the results shown in Fig 10A do not contain error bars so it is not possible to deduce the statistical significance across treatments. Without error bars, it is impossible to argue that there is a significant synergistic effect from using fluoxetine and timolol together. Furthermore, the combined treatment of fluoxetine and timolol appears to be additive (at best) rather than synergistic since the full re-epithelialized percent of the combined treatment is ~50% whereas individually the treatments are ~ 40%. Synergy requires a greater than additive effect to overcome a prima facie case of obviousness, see MPEP 716.02(a). Given the lack of error bars and less than additive re-epithelialized rates shown in Fig 10A, applicant’s arguments for synergy are not found persuasive. As described previously, Malinin provides embodiments wherein fluoxetine is topically administered at the site of the wound to accelerate the healing of diabetic foot ulcers (Malinin, pg 106, pg 105 column 2). Adams describes similar treatment procedures for diabetic foot ulcers using topically administered timolol and/or preconditioned MSCs. Thus, it would have been prima facie obvious to one of ordinary skill in the art to combine the topical administration of fluoxetine as described by Malinin with the topical administration of hypoxic/timolol preconditioned MSCs as described by Adams for improved wound healing. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since both Malinin and Adams are concerned with methods to improve wound re-epithelization and the proliferation of keratinocytes and fibroblasts. One would have been motivated to make this combination in order to improve wound healing rates, especially as it relates to treatment procedures for diabetic foot ulcers. One would have a reasonable expectation of success given the relative prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art
Leighton et al. US 2013/0109674 A1, published 5/2/2013
Frangakis et al. US 2017/0266106, published 9/21/2017
Yang et al. "Combination product of dermal matrix, human mesenchymal stem cells, and timolol promotes diabetic wound healing in mice." Stem cells translational medicine 9.11 (2020): 1353-1364

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633